Mr. Justice Kobb
delivered the opinion of the Court:
If the averments in the affidavit of defense are true, and we must here assume them to be, the defendant was induced to sign the order and note through the misrepresentations of plaintiff’s agent. May he defend this action upon such a ground ? It is true that it is as much the duty of a person who cannot read the language in which a contract is written to have someone read it to him before he signs it, as it is the duty of one who can read to peruse it himself before signing it. Toledo Computing Scale Co. v. Garrison, 28 App. D. C. 243. But this general rule does not reach the case before us. As between the parties to a written contract, the party who, though able to read, was induced through the misrepresentations of the other party as to its contents to sign it without reading, may avoid it on the ground of fraud. Thus, in Providence Jewelry Co. v. Crowe, 113 Minn. 209, 129 N. W. 224, the action was upon a written contract for goods sold and delivered. The defendant was a business man who signed the written contract without reading it, having been induced to do so by the representations of the plaintiff’s agent to the effect that its terms were in accordance with the oral agreement preceding it. The court ruled that, although the defendant had shown “want of ordinary business prudence in signing the contract without reading it,” he could nevertheless defend on the ground -of fraud as against the other party. The court said: “Plaintiff cannot escape from the consequences of its fraud by asserting that the defendant ought not to have confided in its integrity.” To the same effect are American Fine Art Co. v. Reeves Pulley Co. 62 C. C. A. 488, 127 Fed. 808; *166Elizabeth v. Mitchell, 74 N. J. L. 342, 68 Atl. 89; J. Weil & Co. v. Quidnick Mfg. Co. 33 R. I. 58, 80 Atl. 447; Linington v. Strong, 107 Ill. 295; Prestwood v. Carlton, 162 Ala. 327, 50 So. 254. It is apparent, from the foregoing, that the affidavit of defense should have been held sufficient to entitle the defendant to a hearing upon the merits. Codington v. Standard Bank, 40 App. D. C. 409.
Since a trial will probably be held, one other question raised by the defendant perhaps should be noticed. It is argued that under the authority of Curtis v. American Case & Register Co. 38 App. D. C. 115, the defendant would be entitled to judgment on proof that he had notified the company not to send the scale. In the Curtis Case the contract was not to be in force until accepted by the company, while in the present case the agent was ' authorized to consummate the contract. The defendant, therefore, could not withdraw from his contract unless it was induced by the misrepresentation of plaintiff’s agent.
Judgment reversed with costs, and cause remanded for further proceedings. Reversed and remanded.